            Case 2:20-cr-00229-JAD-VCF Document 21 Filed 05/10/21 Page 1 of 5



 1                          IN THE UNITED STATES DISTRICT COURT
 2                                 FOR THE DISTRICT OF NEVADA
 3
 4    UNITED STATES OF AMERICA,                           2:20-cr-229-JAD-VCF
 5                          Plaintiff,
 6                                                        STIPULATION TO EXTEND MOTION
      vs.
 7                                                        DEADLINE TO FILE PRETRIAL
      WILLIAM ALVEAR, M.D.,                               MOTIONS and NOTICES OF DEFENSES
 8                         Defendant.
                                                          (Third Request)
 9
10
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich, United
11
12   States Attorney, and Peter Levitt, Assistant United States Attorney, counsel for the United States of

13   America; and Steven J. Karen, counsel for Defendant WILLIAM ALVEAR, M.D., that the deadline

14   to file Pretrial Motions and Notices of Defenses under LCR12-1(b) of May 20, 2021, be extended.
15
     This Stipulation is entered into for the following reasons:
16
            1.      The parties agree to the continuance.
17
18          2.      Defense Counsel has not been provided with all relevant discovery.

19          3.      The parties are in the process of discussing and negotiating a plea offer in this case.

20   It is also anticipated that additional discovery will soon be provided consisting of numerous medical
21
     charts and additional evidence seized during the search of the Defendant’s medical clinic. Counsel
22
     for the defendant will need will more time to prepare, which will include reviewing the additional
23
24   discovery, discussing that discovery with his client, considering new evidence that may affect the

25   disposition of this case, conducting necessary legal research and investigation, and then discussing
26   with his client how to proceed.
27
28                                                    1
            Case 2:20-cr-00229-JAD-VCF Document 21 Filed 05/10/21 Page 2 of 5



 1          4.      The additional time requested herein is not sought for purposes of delay, but merely

 2   to allow counsel for Defendant sufficient time within which to be able to effectively complete
 3
     investigation of discovery and transcripts.
 4
            5.      The additional time requested by this Stipulation is excludable in computing the time
 5
     within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 6
 7   States Code, Section 3161(h)(7), and Title 18, United States Code, Section 3161(h)(7)(A),

 8   considering the factors under Title 18, United States Code, Sections 3161(h)(7)(B) and
 9
     3161(h)(7)(B)(iv).
10
            6.      Trial is currently set for November 30, 2021, and the parties seek to extend the
11
12   Deadline to File Pretrial Motions and Notices of Defenses until Wednesday, August 18, 2021.

13          7.      This is the third Stipulation to continue filed herein.

14   DATED:         May 7, 2021
15
     LAW OFFICE OF STEVEN J. KAREN                         NICHOLAS TRUTANICH
16
                                                           UNITED STATES OF AMERICA
17
18
19   By:    /s/ STEVEN J. KAREN, ESQ.                      By:     /s/ PETER S. LEVITT, ESQ.
            STEVEN J. KAREN                                        PETER S. LEVITT
20          Counsel for William Alvear, M.D.                       Assistant U.S. Attorney
21                                                                 Counsel for Plaintiff

22
23
24
25
26
27
28                                                     2
            Case 2:20-cr-00229-JAD-VCF Document 21 Filed 05/10/21 Page 3 of 5



 1                          IN THE UNITED STATES DISTRICT COURT

 2                                 FOR THE DISTRICT OF NEVADA
 3
      UNITED STATES OF AMERICA,                           2:20-cr-229-JAD-VCF
 4
 5                          Plaintiff,
                                                          FINDINGS OF FACT, CONCLUSIONS
 6    vs.                                                 OF LAW, AND ORDER
 7    WILLIAM ALVEAR, M.D.,
 8
                           Defendants.
 9
                                           FINDINGS OF FACT
10
11          Based upon the pending Stipulation of Counsel, and good cause appearing therefore, the

12   Court finds that:
13
            1.      The parties agree to the continuance.
14
            2.      Defense Counsel has not been provided with all relevant discovery.
15
16          3.      The parties are in the process of discussing and negotiating a plea offer in this case.

17   It is also anticipated that additional discovery will soon be provided consisting of numerous medical

18   charts and additional evidence seized during the search of the Defendant’s medical clinic. Counsel
19
     for the Defendant will need will more time to prepare, which will include reviewing the additional
20
     discovery, discussing that discovery with his client, considering new evidence that may affect the
21
22   disposition of this case, conducting necessary legal research and investigation, and then discussing

23   with his client how to proceed.
24          4.      The additional time requested herein is not sought for purposes of delay, but merely
25
     to allow counsel for Defendants sufficient time within which to be able to effectively complete and
26
     review additional anticipated discovery.
27
28                                                    3
             Case 2:20-cr-00229-JAD-VCF Document 21 Filed 05/10/21 Page 4 of 5



 1           5.      The additional time requested by this Stipulation is excluded in computing the time

 2   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 3
     States Code, Section 3161(h)(7), and Title 18, United States Code, Section 3161(h)(7)(A),
 4
     considering the factors under Title 18, United States Code, Sections 3161(h)(7)(B) and
 5
     3161(h)(7)(B)(iv).
 6
 7           6.      Trial is currently set for November 30, 2021, and the parties seek to extend the

 8   Deadline to File Pretrial Motions and Notices of Defenses until Wednesday, August 18, 2021.
 9
             7.      This is the Third Stipulation to Continue filed herein.
10
             For all of the above-stated reasons, the ends of justice would best be served by a continuance
11
12   of the trial dates.

13                                      CONCLUSIONS OF LAW

14           The additional time requested herein is not sought for purposes of delay, but merely to allow
15
     counsel for Defendants sufficient time within which to be able to effectively complete their
16
     investigation of discovery.
17
18   /////

19   /////
20   /////
21
     /////
22
     /////
23
24   /////

25   /////
26   /////
27
28                                                     4
           Case 2:20-cr-00229-JAD-VCF Document 21 Filed 05/10/21 Page 5 of 5



 1
 2                                             ORDER
 3
            IT IS FURTHER ORDERED, that Pretrial Motions and Notices of Defenses under
 4
     LCR12-1(b) shall be filed by Wednesday, August 18, 2021. Responses are due by September 1,
 5
 6   2021. Replies are due by September 8, 2021.

 7          DATED: May 13, 2021.
 8
 9                                                 UNITED STATES DISTRICT COURT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                   5
